On March 31,1999, movant filed a motion for an order to show cause why respondent should not be held in contempt of an order of the Board of Commissioners on the Unauthorized Practice of Law. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and is hereby, granted, to the extent that respondent show cause by filing a written response with the Clerk of this court, on or before twenty days from the date of this order, why respondent should not be punished for contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.